Eberhardt, Judge.
This court is without jurisdiction to issue a mandamus nisi seeking to require the judge of a trial court or the members of the State Board of Pardons and Paroles *842“to answer, or demur, as the case may be” to a petition or motion brought by petitioner to remove a detainer placed against him by the State Board of Pardons and Paroles with the authorities presently holding him. Belt v. Usher, 105 Ga. App. 294 (124 SE2d 453).
Decided June 18, 1964.
Charles T. Beavers, pro se.

Application for mandamus nisi denied for lack of jurisdiction.


Bell, P. J., and Jordan, J., concur.